NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED

                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT

DAVID MICHAEL MICHAUD,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                                Case No. 2D14-2935
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 25, 2015.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Pinellas County; R. Timothy Peters, Judge.




SILBERMAN, Judge.


              David M. Michaud appeals the postconviction court's order summarily

dismissing his motion to vacate his sentence. He sought relief under Florida Rules of

Criminal Procedure 3.800 and 3.850, asserting that because he was a juvenile offender,

his sentence of life without the possibility of parole for burglary is invalid.

              The postconviction court denied relief on multiple grounds but incorrectly

recited that Michaud's sentence was a life sentence without the possibility of parole.

Although the sentencing documents attached to the postconviction court's order impose

a life sentence, they do not reflect that the sentence is without the possibility of parole.
Further, the State acknowledges that Michaud is parole eligible. Because Michaud's

motion is based on the faulty premise that he is not parole eligible, we affirm.

              Affirmed.


CRENSHAW and BLACK, JJ., Concur.




                                           -2-